Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a stylus comprising: 
a housing; 
a frame assembly within the housing and comprising: a first frame; and 
a second frame, wherein the first frame and the second frame are joined together to define a window there between; 
a processing unit circuit board set at least partially within the first frame and at least partially overlapping the window; and 
a capacitive touch sensor extending around the first frame and having multiple sensing elements distributed circumferentially and longitudinally along an inner surface of the housing.   
Claim 8 is allowed since none of the prior art, alone or in combination, teaches A stylus comprising:
a housing having a longitudinal portion forming a substantially flat exterior surface extending along a length of the stylus;
a wireless power receiver within the housing and adjacent to the longitudinal portion; and
a capacitive touch sensor comprising multiple sensing elements distributed 
circumferentially and longitudinally along an inner surface of the housing, wherein a portion of the capacitive touch sensor is positioned radially between the wireless power receiver and the longitudinal portion of the housing.  
Claim 14 is allowed since none of the prior art, alone or in combination, teaches a stylus comprising: 
a housing comprising a non-conductive material; 
a frame assembly within the housing and comprising a metallic material having a window; 
a processing unit circuit board set within the frame assembly; and 
a capacitive touch sensor comprising:
a sensing region outside the frame assembly and having multiple sensing elements distributed circumferentially and longitudinally along an inner surface of the housing;
an interface region having electrical terminals operatively connecting the sensing elements to the processing unit circuit board set within the frame assembly; and
a connector region connecting the sensing region outside the frame assembly to the interface region within the frame assembly by extending through the window of the frame assembly.  
Claims 2-7, 9-13 and 15-20 are allowed for being dependent upon aforementioned independent claims 1, 8 and 14, respectively.  
.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624